Exhibit 10.5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



DATED
17 March 2011



CHARGE OVER SECURITIES
       
UTAH MEDICAL PRODUCTS, INC. (the Chargor)
(1)
       
JPMORGAN CHASE BANK, N.A. as Lender
(2)



 
 
 
 

 
Ref: KH06/RL01
Burges Salmon LLP
www.burges-salmon.com
Tel: +44 (0)117 902 7253
Fax: +44 (0)117 902 4400
  [utmd8k20110323gbpguar0.jpg]

 
 
 

--------------------------------------------------------------------------------

 

CONTENTS
 


Clause
Heading
Page
1
DEFINITIONS AND INTERPRETATION
1
2
COVENANT TO PAY
3
3
CHARGE
4
4
REPRESENTATIONS AND WARRANTIES
4
5
UNDERTAKINGS
5
6
FURTHER ASSURANCE
6
7
DEPOSIT OF DOCUMENTS
7
8
RIGHTS
7
9
CERTAIN POWERS OF THE LENDER
8
10
APPOINTMENT AND POWERS OF RECEIVER
9
11
APPLICATION OF PROCEEDS AND PROTECTION OF PURCHASERS
12
12
INDEMNITIES; COSTS AND EXPENSES
13
13
POWER OF ATTORNEY
14
14
CONTINUING SECURITY AND OTHER MATTERS
15
15
RELEASE
16
16
LIABILITY OF THE CHARGOR
17
17
SET OFF
18
18
MISCELLANEOUS
19
19
NOTICES
21
20
TRANSFERS BY THE LENDER OR THE CHARGOR
22
21
COUNTERPARTS
23
22
THIRD PARTIES
23
23
LAW
23
Schedule 1
25
Part A - Form of written resolution to amend articles of association
25
Part B - Filing print of written resolutions to file at Companies House
28








 
 

--------------------------------------------------------------------------------

 

THIS DEED is dated
17 March 2011 and made

 
BETWEEN:
 
(1)
UTAH MEDICAL PRODUCTS, INC. a Utah corporation (the "Chargor"); and

 
(2)
JPMORGAN CHASE BANK, N.A. (the "Lender").

 
IT IS AGREED as follows:
 
1
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Deed, unless the context otherwise requires:
 
"Business Day" means a day (other than Saturday or Sunday) on which banks are
open to conduct general business in London;
 
"Charged Shares" means each and all of the shares which form part of the
Securities;
 
"Collateral Instruments" means negotiable and non-negotiable instruments,
guarantees, indemnities and other assurances against financial loss and any
other documents or instruments which contain or evidence an obligation (with or
without security) to pay, discharge or be responsible directly or indirectly
for, any liabilities of any person and includes any document or instrument
creating or evidencing Security;
 
"Credit Agreement" means the $14,000,000 credit agreement entered into between
the Chargor and the Lender on or around the date of this Deed;
 
"Event of Default" has the meaning given to that expression in the Credit
Agreement;
 
"Indemnified Party" has the meaning set out in clause 12.3 (Indemnity from
Securities);
 
“Issuer” means Femcare Group Limited (company number: 5147637);
 
"Loan Document" has the meaning given to that expression in the Credit
Agreement;
 
"Obligations" has the meaning given to it in the Credit Agreement;
 
"Party" means a party to this Deed;
 
"Receiver" means any one or more receivers and/or managers or administrative
receivers appointed by the Lender pursuant to this Deed in respect of the
Chargor or over all or any of the Securities;
 
"Secured Obligations" means all the Obligations;

 
1

--------------------------------------------------------------------------------

 
 
"Securities" means all of the Chargor’s present and future interest in:
 
 
(a)
65% of all the issued voting share capital of the Issuer (at the date of this
Deed being 355,000 Ordinary A shares, 545,000 Ordinary B shares and 100,000
Ordinary C shares, (i.e. 65% of the 1,000,000 issued shares, being the issued
share capital of the Issuer));

 
 
(b)
65% of any additional issued voting share capital of the Issuer in the future
legally or beneficially owned by the Chargor;

 
 
(c)
100% of the issued non voting share capital of the Issuer in the future legally
or beneficially owned by the Chargor;

 
 
(d)
any Securities Rights relating to clauses (a), (b) and (c) of this defintion;
and

 
 
(e)
any proceeds, money, dividends, interest and other distributions, return of
capital, marketable securities, accretions rights, benefits, or other property
whatsoever now or in the future declared, payable or otherwise distributable in
respect of the Charged Shares or the Securities Rights, whether by reason of a
payment of a dividend, the making of a distribution of any kind, a rights issue,
allotment, offer, conversion, exchange, substitution, consolidation,
sub-division, redemption, pre-emption, sale, option, bonus, capitalisation,
warrant, cancellation, re-classification, reconstruction, amalgamation, winding
up or otherwise, in each case relating to the Charged Shares;

 
"Securities Rights" means any present or future right of the Chargor arising
from the Charged Shares to acquire (by purchase or otherwise) any property from
the Issuer including any additional marketable shares in the Issuer, whether
shares (bonus or otherwise) warrants, options, notes, convertible securities or
otherwise and however that right arises;
 
"Security" means any mortgage, charge (whether fixed or floating), pledge, lien,
hypothecation, assignment, security interest, title retention or other
encumbrance of any kind securing, or any right conferring a priority of payment
in respect of, any obligation of any person.
 
1.2
Definitions in Credit Agreement

 
Unless a contrary indication appears, a term defined in the Credit Agreement or
in any notice given under or in connection with the Credit Agreement has the
same meaning when used in this Deed.
 

 
2

--------------------------------------------------------------------------------

 

1.3           Successors and assigns
 
A reference to any Party shall be construed as including its subsequent
successors in title, permitted transferees and any permitted assigns, in each
case in accordance with their respective interests.
 
1.4
Headings

 
Clause headings and the contents page are inserted for convenience of reference
only and shall be ignored in the interpretation of this Deed.
 
1.5
Construction of certain terms

 
In this Deed, unless the context otherwise requires:
 
 
(a)
references to clauses and schedules are to be construed as references to the
clauses of and schedules to this Deed unless expressly stated otherwise;

 
 
(b)
reference to (or to any specified provision of) this Deed, the Credit Agreement
or any other document shall be construed as references to this Deed, the Credit
Agreement that provision or that document as in force for the time being and as
amended, varied, supplemented or restated in accordance with the terms thereof
or, as the case may be, with the agreement of the relevant parties;

 
 
(c)
words importing the plural shall include the singular and vice versa;

 
 
(d)
references to a person shall be construed as including references to an
individual, firm, company, corporation, unincorporated body of persons, trust,
partnership and limited liability partnership or any state or any agency
thereof;

 
 
(e)
an Event of Default is "continuing" if it has not been expressly waived in
writing by the Lender; and

 
 
(f)
references to statutory provisions shall be construed as references to those
provisions as replaced, amended or re-enacted from time to time and all
regulations made thereunder from time to time.

 
1.6
Effect as a deed

 
This Deed is intended to take effect as a deed notwithstanding that the Lender
may have executed it under hand only.
 
2
COVENANT TO PAY

 
The Chargor will pay or otherwise discharge all Secured Obligations from time to
time, at the times at which, in the manner in which, and in the currencies in
which they are expressed to be due and payable or due for discharge.
 

 
3

--------------------------------------------------------------------------------

 

3 
CHARGE

 
The Chargor with full title guarantee as a fixed charge hereby charges to the
Lender, the Securities and their proceeds of sale as continuing security for the
payment and discharge of the Secured Obligations.
 
4
REPRESENTATIONS AND WARRANTIES

 
4.1
Representations and warranties

 
The Chargor represents and warrants to the Lender, on the date hereof and on
each date on which any Secured Obligations are outstanding:
 
 
(a)
Approvals

 
 
(i)
That all necessary approvals and consents (whether governmental or otherwise) in
relation to the making, performance and validity of this Deed and the
transactions contemplated by this Deed have been obtained and remain in full
force and effect;

 
 
(ii)
That the security created by this Deed does not contravene or result in  any of
the provisions of its memorandum and articles of association; and

 
 
(iii)
That this Deed does not and will not conflict with or result in any breach or
constitute a default under any agreement, instrument or obligation to which the
Chargor is a party or by which it is bound.

 
 
(b)
Security valid

 
This Deed and each other Loan Document which purports to create any Security and
all Security expressed to be granted or created pursuant to this Deed or any
other Loan Document creates the Security it purports to create and is not liable
to be set aside or avoided on its liquidation, administration or otherwise and
such Security has the priority and ranking they are expressed to have.
 
 
(c)
Title to assets

 
That it is the sole legal and beneficial owner of all the Securities.
 
 
(d)
Existing security and Disposal

 
 
(i)
That no Security exists on or over the Securities and it has not entered into
any agreement to grant any Security over the Securities; and

 

 
4

--------------------------------------------------------------------------------

 

 
(ii)
That it has not sold, transferred, lend, assigned, parted with its interest in,
disposed of, granted any option in respect of or otherwise dealt with any of its
rights, title and interest in and to the Securities, or agreed to do any of the
foregoing.

 
 
(e)
Securities

 
That the Securities are duly authorised, validly issued and fully paid up and
are free from any restrictions on transfer or rights of pre-emption and no
liabilities are outstanding in respect of the Securities.
 
5
UNDERTAKINGS

 
5.1
Obligations

 
The Chargor hereby undertakes with the Lender that during the continuance of
this security, the Chargor will:
 
 
(a)
Negative covenants

 
Not, other than as expressly permitted under the Credit Agreement:
 
 
(i)
create or permit to subsist any Security over any of the Securities;

 
 
(ii)
enter into a single transaction or a series of transactions (whether related or
not) and whether voluntary or involuntary to sell, transfer, assign, lease,
licence, grant an option over or otherwise dispose of any interest in any of the
Securities;

 
 
(iii)
permit any person other than the Chargor or the Lender (or the nominees or agent
of the Lender to be registered as the holder of the Securities or any part
thereof; or

 
 
(iv)
do or cause or permit to be done anything which may in any way depreciate,
jeopardise or otherwise prejudice the interest of the Lender in, or the value to
the Lender of the Securities.

 
 
(b)
Articles of Association

 
 
(i)
Procure the amendment of the articles of association of each issuer of shares by
way of written resolution in the form set out in Part A of Schedule 1; and

 
 
(ii)
Not, with the prior written consent of the Lender amend or agree to the
amendment of, the memorandum or articles of association of any issuer in
relation to the rights or liabilities attaching to any of the Securities.

 

 
5

--------------------------------------------------------------------------------

 

 
(c)
Liabilities

 
 
(i)
Ensure that there are no monies or liabilities outstanding in respect of any of
the Securities; and

 
 
(ii)
Punctually pay all calls, subscription monies and other monies payable on or in
respect of any of the Securities and indemnify and keep indemnified the Lender
and its nominees against any cost, liabilities or expenses which it or they may
suffer or incur as are result of any failure by the Chargor to pay the same.

 
 
(d)
Information

 
 
(i)
Deliver to the Lender a copy of every circular, notice, report, set of accounts
or other document received by the Chargor in respect of or in connection with
any of the Securities promptly on receipt by the Chargor of such document; and

 
 
(ii)
Promptly deliver to the Lender all such information concerning the Securities as
the Lender may reasonably request from time to time.

 
5.2
No limitation

 
None of the undertakings in this clause 5 shall be construed as limiting any
powers exercisable by any Receiver appointed by the Lender under this Deed.
 
5.3
Power to remedy

 
If the Chargor at any time defaults in complying with any of its obligations
contained in this Deed, the Lender shall, without prejudice to any other rights
arising as a consequence of such default, be entitled (but not bound) to make
good such default and the Chargor hereby irrevocably authorises the Lender and
its employees and agents by way of security to do all such things necessary or
desirable in connection therewith.  Any monies so expended by the Lender shall
be repayable by the Chargor to the Lender on demand together with interest at
the rate notified by the Lender to the Chargor from the date of payment by the
Lender until such repayment, both before and after judgment.  No exercise by the
Lender of its powers under this clause 5.3 shall make it liable to account as a
mortgagee in possession.
 
6
FURTHER ASSURANCE

 
6.1
Further assurance

 
The Chargor shall if and when required by the Lender at its own cost, promptly
execute and deliver such further Security and assurances in favour of the Lender
and do all such acts and things (including giving any notices and taking such
steps) as the Lender shall from time to time require (with any documents being
in such form as the Lender shall require) over or in relation to all or any of
the Securities to secure the Secured Obligations or to perfect or protect the
security intended to be created by this Deed over the Securities or any part
thereof or to facilitate the realisation of the same.
 

 
6

--------------------------------------------------------------------------------

 
 
7
DEPOSIT OF DOCUMENTS

 
The Chargor shall, on the date of this Deed (or on the date of issue where any
Securities are issued subsequently) deliver to the Lender (or its nominee):
 
7.1
All share certificates, warrants or other documents of title and other
documentary evidence of ownership in relation to the Securities;

 
7.2
Duly executed undated blank stock transfer forms; and

 
7.3
Forms of waiver of any pre-emption rights and any other documents, consents and
monies necessary to enable such transfers to be registered by  the Lender.

 
8
RIGHTS

 
8.1
Rights prior to an Event of Default

 
 
(a)
Prior to an Event of Default that is continuing, the Chargor may continue to
exercise all voting and other rights (including the right to collect dividends,
interest, principal or other payments of money) relating to the Securities
provided that such rights are not exercised in a way which (and the Chargor
shall not permit anything which):

 
 
(i)
Jeopardises the security constituted by the Loan Documents;

 
 
(ii)
Varies the rights attaching to the Securities; or

 
 
(iii)
Relates to a participation in a rights issue or to receiving dividends other
than in cash

 
 
(iv)
or concerns a merger, consolidation, allotment of shares, transfer of ownership
(legal or beneficial), insolvency or matters which would otherwise be prohibited
by the Loan Documents.

 
8.2
Rights after an Event of Default

 
 
(a)
Following an Event of Default that is continuing, the Lender may (without notice
to or consent from the Chargor and in the Chargor's name or otherwise) exercise
any rights (including the right to collect dividends, interest, principal or
other payments of money) in respect of the Securities and may do anything
necessary to complete any transfer form in favour of itself or otherwise.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)
The Lender shall have no duty to ensure that any dividends, interest or other
money and assets or rights receivable in respect of the Securities are duly and
punctually paid, received, collected or exercised when they become due and
payable or exercisable, or to ensure the taking up of any (or any offer of any)
stocks, shares, rights, money or other property paid, distributed, accruing or
offered at any time by way of redemption, bonus, rights, reference to or
otherwise in respect of the Securities.

 
9
CERTAIN POWERS OF THE LENDER

 
9.1
Subsequent Security

 
If the Lender receives or has notice (actual or constructive) of any subsequent
Security affecting the Securities or any part of it or if the continuing nature
of this Deed is determined for any reason, the Lender may open a new account for
the Chargor.  If it does not do so then, unless the Lender gives express written
notice to the contrary to the Chargor for the purposes of this Deed, the Lender
shall nevertheless be treated as if it had opened a new account at the time when
it received or had such notice and as from that time all payments made by or on
behalf of the Chargor to the Lender  shall be credited or be treated as having
been credited to the new account and shall not operate to reduce the amount due
from the Chargor to the Lender  at the time when it received such notice.
 
9.2
Settlement of accounts

 
Any sale or other disposition by the Lender or by a Receiver may be made either
subject to or discharged from any prior charge or upon such terms as to
indemnity as the Lender or such Receiver may think fit.  The Lender or the
Receiver may settle and pay the accounts of any person in whom any prior charge
may from time to time be vested and any accounts so settled and paid shall as
between the Lender, the Receiver and the Chargor be deemed to be properly
settled and paid and shall be binding on the Chargor accordingly.  The money so
expended by the Lender or the Receiver shall be repayable by the Chargor to the
Lender or the Receiver on demand, shall constitute part of the Secured
Obligations and shall bear interest at the rate notified by the Lender to the
Chargor from the date of payment by the Lender or the Receiver.
 
9.3
Suspense accounts

 
The Lender (or any Receiver) may pay the proceeds of any recoveries effected by
it or him into an interest-bearing suspense account and retain it for so long as
it (or he) may determine.  The Lender may (subject to the payment of any claims
having priority to this security) withdraw amounts standing to the credit of
such suspense account for application as follows:
 

 
8

--------------------------------------------------------------------------------

 
 
 
(a)
paying all costs, charges and expenses incurred and payments made by the Lender
(or the Receiver) in the course of such enforcement;

 
 
(b)
paying remuneration to the Receiver as and when the same becomes due and
payable; and

 
 
(c)
paying amounts due and payable in respect of the Secured Obligations.

 
9.4
Financial Collateral

 
To the extent that the Securities constitute "financial collateral" and this
Deed and the obligations of the Chargor hereunder constitute a "security
financial collateral arrangement" (in each case for the purpose of, and as
defined in, the Financial Collateral Arrangements (No.2) Regulations 2003 (SI
2003 No. 3226)), the Lender shall have the right, to appropriate all or any part
of such financial collateral in or towards satisfaction of the Secured
Obligations.  For this purpose, the value of such financial collateral so
appropriated shall be such amount as the Lender so determines having taken into
account advice obtained by it from an independent investment or accountancy firm
of national standing selected by it.
 
10
APPOINTMENT AND POWERS OF RECEIVER

 
10.1
Appointment

 
At any time on or after an Event of Default that is continuing, or, at the
Lender's discretion, if requested by the Chargor, the Lender may by instrument
in writing executed as a deed or under the hand of any director or other duly
authorised officer appoint a Receiver of the Securities or any part
thereof.  Where more than one Receiver is appointed, each joint Receiver shall
have power to act severally, independently of any other joint Receivers, except
to the extent that the Lender may specify to the contrary in the
appointment.  The Lender may (subject, where relevant, to section 45 Insolvency
Act 1986) remove any Receiver so appointed and appoint another in his place.
 
10.2
Receiver as agent

 
A Receiver shall be the agent of the Chargor and the Chargor shall be solely
responsible for his acts or defaults and for his remuneration.
 

 
9

--------------------------------------------------------------------------------

 

10.3 
Powers of Receiver

 
A Receiver shall have all the powers conferred from time to time on receivers
and administrative receivers by statute and power on behalf, and at the expense,
of the Chargor (notwithstanding liquidation of the Chargor) to do or omit to do
anything which the Chargor could do or omit to do in relation to the Securities
or any part thereof.  In particular (but without limitation), a Receiver shall
have power to do all or any of the following acts and things:
 
 
(a)
Take possession

 
Take possession of, collect and get in all or any of the Securities in such
manner as he may think fit, and in particular to take any steps necessary to
vest all or any of the Securities in the name of the Lender (including
completing any transfers of any Charged Securities) and to receive and retain
any dividends, interest, principal or other payments of money;
 
 
(b)
Dispose of assets

 
Without the restrictions imposed by section 103 Law of Property Act 1925 or the
need to observe any of the provisions of sections 99 and 100 of such Act, sell,
exchange, convert into money or otherwise dispose of or realise the Securities
(whether by pubic offer or private contract) to any person, including a company
formed or acquired for the purpose, and for such consideration (whether
comprising cash, debentures or other obligations, Charged Securities, or other
valuable consideration of any kind) and on such terms (whether payable or
deliverable in a lump sum or by instalments) as it may think  fit, and for this
purpose to complete any transfer of the Securities;
 
 
(c)
Voting Rights

 
To exercise all voting and other rights attaching to the Securities and to pay
all calls and other payments which may become due in respect of any Securities;
 
 
(d)
Compromises and contracts

 
Make any arrangement or compromise or enter into or cancel any contracts which
he shall think expedient;
 
 
(e)
Legal proceedings

 
Institute, continue, enforce, defend, settle or discontinue any actions, suits
or proceedings in relation to the Securities or any part thereof or submit to
arbitration as he may think fit;
 

 
10

--------------------------------------------------------------------------------

 


 
(f) 
Execute documents

 
Sign any document, execute any deed and do all such other acts and things as may
be considered by him to be incidental or conducive to any of the matters or
powers aforesaid or to the realisation of the security created by or pursuant to
this Deed and to use the name of the Chargor for all the purposes aforesaid;
 
 
(g)
Approvals

 
Apply for and obtain any approval, permission, consent and license, enter into
and perform contracts and arrangements, purchase materials and incur any type of
obligation;
 
 
(h)
Insolvency Act powers

 
Do all the acts and things described in schedule 1 to the Insolvency Act 1986 as
if the words "he" and "him" referred to the Receiver and "Chargor" referred to
the Chargor;
 
 
(i)
Notices

 
To take all such steps and give all such notices and instructions in relation to
the Securities as the Receiver considers appropriate for any of the above
purposes;
 
 
(j)
Other powers

 
Do all such acts and things as may from time to time be considered by the
Receiver to be incidental or conducive to any of the matters or powers aforesaid
or otherwise incidental or conducive to the realisation of the Lender 's
security or the exercise of his functions as receiver; and
 
 
(k)
Lender powers

 
Do anything the Lender has power to do under this Deed.
 
10.4
Remuneration

 
The Lender may from time to time determine the remuneration of any Receiver and
in default of such determination, a Receiver shall be entitled to remuneration
appropriate to the work and responsibilities involved upon the basis of charging
from time to time adopted by the Receiver in accordance with the current
practice of his firm.  The maximum rate set out in section 109(6) Law of
Property Act 1925 shall not apply and that section shall be varied accordingly.
 

 
11

--------------------------------------------------------------------------------

 

10.5 
No liability

 
Neither the Lender nor any Receiver shall be liable for any involuntary losses
that may occur in exercise of the rights, liberties and powers contained in this
Deed or be liable to account as mortgagee in possession save in respect of
fraud, negligence and/or wilful deceit.
 
11
APPLICATION OF PROCEEDS AND PROTECTION OF PURCHASERS

 
11.1
Application of proceeds

 
All monies received by the Lender or by any Receiver shall be applied, allocated
or appropriated (unless otherwise determined by the Lender or such Receiver) in
the following order of priority:
 
 
(a)
in the payment of all costs, charges and expenses of and incidental to the
Receiver's appointment and the payment of his remuneration;

 
 
(b)
in the payment and discharge of any liabilities incurred by the Receiver on the
Chargor's behalf in the exercise of any of the powers of the Receiver;

 
 
(c)
in providing for the matters (other than the remuneration of the Receiver)
specified in the first three paragraphs of section 109(8) of the Law of Property
Act 1925;

 
 
(d)
in or towards payment of any debts or claims which are by statute payable in
preference to the Secured Obligations but only to the extent that those debts or
claims have that preference;

 
 
(e)
in or towards satisfaction of the Secured Obligations; and

 
 
(f)
any surplus shall be paid to the Chargor or any other person who may be entitled
to it.

 
11.2
Protection of purchasers

 
 
(a)
Any person (including, without limitation, any purchaser, mortgagor or
mortgagee) (in this clause a "purchaser") dealing with the Lender may assume
without inquiry that:

 
 
(i)
some part of the Secured Obligations has become due;

 
 
(ii)
a demand for such Secured Obligations has been duly made; and

 
 
(iii)
such Secured Obligations have become due within the meaning of section 101 of
the Law of Property Act 1925.

 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)
No purchaser dealing with the Receiver or the Lender is to be concerned to
enquire whether any power exercised or purported to be exercised by the Receiver
or the Lender has become exercisable, or as to the propriety or regularity of
any sale by, or other dealing with, the Receiver or the Lender.  Any such sale
or dealing is deemed to be within the powers conferred by this Deed and to be
valid and effective accordingly.  All the protection to purchasers contained in
section 104 and section 107 of the Law of Property Act 1925 and section 42(3) of
the Insolvency Act 1986 apply to any purchaser.

 
12
INDEMNITIES; COSTS AND EXPENSES

 
12.1
Enforcement costs

 
The Chargor hereby undertakes with the Lender to pay on demand all costs,
charges and expenses incurred by the Lender, or by any Receiver in or about the
enforcement, preservation or attempted preservation of any of the security
created by or pursuant to this Deed or any of the Securities on a full indemnity
basis, together with interest at the rate notified by the Lender to the Chargor
from the date on which such costs, charges or expenses are so incurred until the
date of payment by the Chargor (both before and after judgment).
 
12.2
No liability as mortgagee in possession

 
Neither the Lender, nor any Receiver shall be liable to account as mortgagee or
heritable creditor in possession in respect of all or any of the Securities or
be liable for any loss upon realisation or for any neglect or default of any
nature whatsoever for which a mortgagee or heritable creditor in possession may
be liable as such.
 
12.3
Indemnity from Securities

 
The Lender, and any Receiver, attorney, agent or other person appointed by the
Lender under this Deed and the Lender's officers and employees (each an
"Indemnified Party") shall be entitled to be indemnified out of the Securities
in respect of all costs, losses, actions, claims, expenses, demands or
liabilities whether in contract, tort, delict or otherwise and whether arising
at common law, in equity or by statute which may be incurred by or made against
any of them (or by or against any manager, agent, officer or employee for whose
liability, act or omission any of them may be answerable) at any time relating
to or arising directly or indirectly out of or as a consequence of:
 

 
(a) 
anything done or omitted in the exercise or purported exercise of the powers
contained in this Deed; or

 
 
(b)
any breach by the Chargor of any of its obligations under this Deed;


 
13

--------------------------------------------------------------------------------

 
 
and the Chargor shall indemnify the Lender and any Receiver(s) against any such
matters.
 
12.4
Value Added Tax

 
If any payment made by or on behalf of the Lender hereunder includes an amount
in respect of value added tax or any payment due to the Lender hereunder shall
be reimbursement of any expenditure by or on behalf of the Lender which includes
an amount in respect of value added tax, then such amount shall be payable by
the Chargor to the Lender on demand with interest from the date of such demand
computed and payable as notified by the Lender to the Chargor and pending
payment, shall be secured by this Deed.
 
12.5
Challenge of Deed

 
The Chargor shall pay to the Lender (on a full and unqualified indemnity basis)
all costs incurred or suffered by the Lender and any Receiver appointed by the
Lender shall be entitled to recover as a receivership expense all costs incurred
or suffered by him in connection with any application under Part III of the
Insolvency Act 1986 and in defending proceedings brought by any third party
impugning the Lender's title to this security or the enforcement or exercise of
the rights or remedies of the Lender or of any Receiver and all such costs shall
bear interest from the date such costs were incurred, suffered, computed or
payable as notified by the Lender to the Chargor and pending payment shall be
secured hereby.
 
13
POWER OF ATTORNEY

 
13.1
Power of attorney

 
The Chargor, by way of security, hereby irrevocably appoints each of the Lender
and any Receiver severally (and each Receiver severally if there is more than
one) to be its attorney in its name and on its behalf:
 
 
(a)
to execute and complete any documents or instruments which the Lender or such
Receiver may require for perfecting the title of the Lender to the Securities or
for vesting the same in the Lender, its nominees or any purchaser;

 
 
(b)
to sign, execute, seal and deliver and otherwise perfect any further security
document referred to in clause 6 (Further Assurance);  and

 
 
(c)
otherwise generally to sign, seal, execute and deliver all deeds, assurances,
agreements and documents and to do all acts and things which may be required for
the full exercise of all or any of the powers conferred on the Lender or a
Receiver under this Deed or which may be deemed expedient by the Lender or a
Receiver in connection with any disposition, realisation or getting in by the
Lender or such Receiver of the Securities or any part thereof or in connection
with any other exercise of any power under this Deed.

 

 
14

--------------------------------------------------------------------------------

 
 
13.2
Ratification

 
The Chargor ratifies and confirms and agrees to ratify and confirm all acts and
things which any attorney as is mentioned in clause 13.1 (Power of attorney)
shall lawfully do or purport to do in the exercise or purported exercise of his
powers under such clause.
 
14
CONTINUING SECURITY AND OTHER MATTERS

 
14.1
Continuing security

 
This Deed and the obligations of the Chargor under this Deed shall:
 
 
(a)
secure the ultimate balance from time to time owing to the Lender by the Chargor
and shall be a continuing security notwithstanding any settlement of account or
other matter whatsoever;

 
 
(b)
be in addition to, and not prejudice or affect, any present or future Collateral
Instrument, Security, right or remedy held by or available to the Lender;

 
 
(c)
not merge with or be in any way prejudiced or affected by the existence of any
such Collateral Instruments, Security, rights or remedies or by the same being
or becoming wholly or in part void, voidable or unenforceable on any ground
whatsoever or by the Lender dealing with, exchanging, releasing, varying or
failing to perfect or enforce any of the same or giving time for payment or
indulgence or compounding with any other person liable;

 
 
(d)
not be discharged or affected by the incapacity or any change in the name of the
Chargor or any other person liable;

 
 
(e)
not be discharged or affected by the Security Trustee granting any time,
indulgence or concession to, or compounding with, discharging, releasing or
varying the liability of the Chargor or any other person liable or renewing,
determining, varying or increasing any accommodation, facility or transaction or
otherwise dealing with the same in any manner whatsoever or concurring in,
accepting or varying any compromise, arrangement or settlement or omitting to
claim or enforce payment from the Chargor or any other person liable;

 
 
(f)
not be discharged or affected by any act or omission which would not have
discharged or affected the liability of any or all of the Chargor had it been a
principal debtor instead of a surety or by anything done or omitted which but
for this provision might operate to exonerate the Chargor;


 
15

--------------------------------------------------------------------------------

 
 
 
 
(g)
not be discharged or affected by any failure of, or defect in, any agreement
given by or on behalf of the Chargor in respect of any Secured Obligations nor
by any legal limitation in any matter in respect of any Secured Obligations or
by any other fact or circumstances (whether known or not to the Chargor or the
Lender) as a result of which any Secured Obligations may be rendered illegal,
void or unenforceable by the Lender; and

 
 
(h)
remain binding on the Chargor notwithstanding any amalgamation, reconstruction,
reorganisation, merger, sale or transfer by or involving the Lender or assets of
the Lender and for this purpose this Deed and all rights conferred on the Lender
under it may be assigned or transferred by the Lender accordingly.

 
14.2
Collateral Instruments

 
The Lender shall not be obliged to resort to any Collateral Instrument or other
means of payment now or hereafter held by or available to it before enforcing
this Deed and no action taken or omitted by the Lender in connection with any
such Collateral Instrument or other means of payment shall discharge, reduce,
prejudice or affect the liability of the Chargor nor shall the Lender be obliged
to account for any money or other property received or recovered in consequence
of any enforcement or realisation of any such Collateral Instrument or other
means of payment.
 
15
RELEASE

 
15.1
Release

 
 
(a)
If the Lender is satisfied that all the Secured Obligations have been
unconditionally and irrevocably paid or discharged in full and the Lender has no
further liability or obligation under any Loan Document, the Lender will, at the
request and cost of the Chargor, discharge this Deed.

 
 
(b)
Any release, discharge or settlement between the Chargor and the Lender shall be
conditional upon no security, disposition or payment to the Lender by the
Chargor or any other person being void, set aside or ordered to be refunded
pursuant to any enactment or law relating to liquidation, administration or
insolvency or for any other reason whatsoever and if such condition shall not be
fulfilled, the Lender shall be entitled to enforce this Deed subsequently as if
such release, discharge or settlement had not occurred and any such payment had
not been made.

 

 
16

--------------------------------------------------------------------------------

 
 
16
LIABILITY OF THE CHARGOR

 
16.1
Limited Recourse

 
Notwithstanding any other provision to the contrary in this Deed, the amount
recoverable from the Chargor under and/or pursuant to this Deed (other than in
the case of willful default and/or fraud of the Chargor) shall be limited to an
amount equivalent to that realised from the Securities plus interest and costs
payable under this Deed.
 
16.2
Charge not to be affected

 
The liability of the Chargor under this Deed in respect of any of the Secured
Obligations will not be affected by any act, omission, matter or thing which,
but for this clause, would reduce, release or prejudice any of its obligations
under this Deed (without limitation and whether or not known to it or the
Lender) including:
 
 
(a)
any time, waiver or consent granted to, or composition with, the Chargor, or
other person;

 
 
(b)
the release of the Chargor, or any other person under the terms of any
composition or arrangement with any creditor of any member of the Chargor;

 
 
(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, the Chargor, or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 
 
(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Chargor, or any other
person;

 
 
(e)
any amendment (however fundamental) or replacement of a Loan Document or any
other document or security;

 
 
(f)
any assignment, transfer or novation by the Lender of its rights and/or
obligations under the Loan Documents;

 
 
(g)
any unenforceability, illegality or invalidity of any obligation of any person
under any Loan Document or any other document or security;

 
 
(h)
any insolvency or similar proceedings; or

 
 
(i)
any other act or omission which but for this provision might have discharged or
otherwise prejudiced or affected the liability of the Chargor.


 
17

--------------------------------------------------------------------------------

 
 
16.3
Immediate Recourse

 
The Chargor waives any right it may have of requiring the Lender to:
 
 
(a)
enforce any security or other right; or

 
 
(b)
claim any payment from or otherwise proceed against any other person

 
before enforcing this Deed against the Chargor.
 
17
SET-OFF

 
17.1
Set-off

 
The Chargor hereby agrees that the Lender may (but shall not be obliged to) at
any time and from time to time without notice:
 
 
(a)
set off any amounts owed by the Lender to it in or towards satisfaction of the
Secured Obligations (which shall be in addition to and without prejudice to such
rights of set-off, combination, lien and other rights whatsoever conferred on
the Lender by law or under this Deed); and

 
 
(b)
transfer any sum or sums standing to the credit of any accounts of the Chargor
with the Lender of whatever nature and in whatever currency denominated, in or
towards satisfaction of any sums due and payable from the Chargor to the Lender
under this Deed or in or towards satisfaction of the Secured Obligations.

 
17.2
Additional rights

 
If the liability in respect of which the Lender is exercising its rights of
set-off is contingent, or not yet payable, it shall automatically be
accelerated, and shall accordingly be due and payable, before and at the time of
such set-off.  If the sums standing to the credit of any account of the Chargor
with the Lender at any of their branches against which set-off is to be made are
not due or matured or otherwise payable, they shall notwithstanding anything to
the contrary contained in this Deed be deemed already to be so for the purposes
of the set-off contemplated in clause 17.1 (Set-off) provided that the Lender
shall not be obliged to exercise any right given to it by this clause 17
(Set-off).
 
17.3 
Waiver

 
The Chargor hereby waives any right of set-off it may have from time to time in
respect of the Secured Obligations.

 
18

--------------------------------------------------------------------------------

 
 
18
MISCELLANEOUS

 
18.1
Remedies cumulative

 
No failure or delay on the part of the Lender to exercise any power, right or
remedy shall operate as a waiver thereof nor shall any single or any partial
exercise or waiver of any power, right or remedy preclude its further exercise
or the exercise of any other power, right or remedy.   Any waiver, consent,
receipt, settlement or release given by the Lender in relation to this Deed
should only be effective if given in writing and then only for the purpose for
and upon the terms on which it is given.
 
18.2
Successors and assigns

 
Any appointment or removal of a Receiver under clause 10 (Appointment and powers
of Receiver) and any consents under this Deed may be made or given in writing,
signed or sealed by any successors or assigns of the Lender and accordingly the
Chargor hereby irrevocably appoints each successor and assign of the Lender to
be its attorney in the terms and for the purposes set out in clause 13 (Power of
attorney).
 
18.3
Reorganisation of the Lender

 
This Deed shall remain binding on the Chargor notwithstanding any change in the
constitution of the Lender or its absorption in or amalgamation with or the
acquisition of all or part of its undertaking by any other person or any
reconstruction or reorganisation of any kind.  The security granted by this Deed
shall remain valid and effective in all respects in favour of any assignee,
transferee or other successor in title of the Lender in the same manner as if
such assignee, transferee or other successor in title had been named in this
Deed as a party instead of or in addition to the Lender.
 
18.4
Unfettered discretion

 
Any liability or power which may be exercised or any determination which may be
made under this Deed by the Lender may be exercised or made in its absolute and
unfettered discretion and it shall not be obliged to give reasons therefore.
 
18.5
Provisions severable

 
 
(a)
Each of the provisions of this Deed is severable and distinct from the others
and if at any time one or more of such provisions is or becomes invalid, illegal
or unenforceable the validity, legality and enforceability of the remaining
provisions of this Deed shall not in any way be affected or impaired thereby.

 
 
(b)
If any invalid or unenforceable clause (or part of a clause) would not be
invalid or unenforceable if its drafting or effect were modified in any way, the
Chargor agrees that the Lender can require such clause to be modified so as to
be valid and enforceable.


 
19

--------------------------------------------------------------------------------

 




 
18.6
Preservation of rights

 
The Lender may, in its absolute discretion, grant time or other indulgence or
make any other arrangement, variation or release with any person not a party
hereto or affecting or concerning any such person in respect of the Secured
Obligations or in respect of any Security or any guarantee for the Secured
Obligations, without in any such case prejudicing, affecting or impairing the
security hereby constituted, or any of the rights, powers or remedies of the
Lender or the exercise of the same, or the Secured Obligations or other
liability of the Chargor to the Lender.
 
18.7
Set-aside Payments

 
If the Lender reasonably considers that any amount paid by the Chargor to the
Lender is capable of being avoided or set aside on the liquidation, receivership
or administration of the Chargor or otherwise, then for the purpose of this
Deed, such amount shall not be considered to have been paid.
 
18.8
Redeeming prior security

 
If any person takes (or threatens to take) any steps to enforce any security
which ranks before or equal to any part of this security in relation to any of
the Securities, the Lender or any Receiver in respect of such Securities may at
any time redeem any part of that security or procure its transfer to the Lender
or such Receiver.   The money so expended by the Lender or any Receiver and all
costs of and incidental to the transaction incurred by the Lender or any
Receiver shall be secured by this Deed and shall bear interest as notified by
the Lender to the Chargor.
 
18.9
Settlement of accounts

 
The Lender and any Receiver may settle and pass the accounts of any person
entitled to any security which ranks before or equal to any part of this
security in relation to any part of the Securities.  Any accounts so settled and
passed shall be conclusive and binding on the Chargor.
 

18.10 
Trust period

 
All trusts declared in this Deed shall, pursuant to section 5 of the
Perpetuities & Accumulations Act 2009, be for a period of 125 years.

 
20

--------------------------------------------------------------------------------

 
 
19
NOTICES

 
19.1
Method

 
Each notice or other communication to be given under or in connection with this
Deed shall be given in writing in English and, unless otherwise provided, shall
be made by hand, fax or letter.  For the avoidance of doubt, notice shall not be
validly given by e-mail.
 
19.2
Delivery

 
Any notice or other communication to be given by one party to another under this
Deed shall (unless one party has by no less than 5 Business Days' notice to the
other party specified another address and/or fax number) be given to that other
party at the addresses and/or fax number set out below:
 
 
(a)
Lender:

 

 
Address:
 

 

 
Attention: 
Paul Hogan

 

 
Fax No:
 

 
 
(b)
Chargor:
Utah Medical Products, Inc.

 

 
Address: 
7043 South 300 West

 

 
Midvale,
Utah 84047

 

 
Attention: 
Paul Richins

 

 
Fax No:
801-566-7305

 
19.3
Deemed receipt

 
 
(a)
Any notice or other communication given by the Lender shall be deemed to have
been received:

 
 
(i)
in the case of a notice given by hand, at the time of day of actual delivery;

 
 
(ii)
if sent by fax, with a confirmed receipt of transmission from the receiving
machine, on the day on which transmitted; and


 
21

--------------------------------------------------------------------------------

 
 
 
(iii)
if posted, by 10.00 am on the second Business Day following the day on which it
was despatched by first class mail postage prepaid

 
provided that a notice given in accordance with the above but received on a day
which is not a Business Day or after normal business hours in the place of
receipt shall be deemed to have been received on the next Business Day.
 
 
(b)
Any notice or other communication given to the Lender shall be deemed to have
been given only on actual receipt.

 
19.4
Notices conclusive

 
Any such notice or demand or any certificate as to the amount at any time
secured by this Deed shall, save for manifest error be conclusive and binding
upon the Chargor if signed by an officer of the Lender.
 
20
TRANSFERS BY THE LENDER OR THE CHARGOR

 
20.1
Restriction on the Chargor

 
The Chargor shall not assign or otherwise transfer any of its rights or
obligations under this Deed or enter into any transaction or arrangement which
will result in any of those rights or obligations passing to or being held in
trust for or for the benefit of any other person.
 
20.2
The Lender

 
 
(a)
The Lender may at any time sell, assign, novate, securitise or otherwise
transfer all or any part of its rights or obligations under this Deed (a
"Transfer") to any person at any time (a "Transferee"). The Lender may, and the
Chargor consents to, the disclosure by the Lender of any information and
documentation concerning the Chargor to any prospective Transferee.

 
 
(b)
If there is a Transfer by the Lender the Chargor will be bound to the Transferee
and the rights and obligations of the Chargor under this Deed will remain the
same.  The Transferee will have the same powers, rights, benefits and
obligations of the Lender to the extent that they are sold, assigned, novated or
otherwise transferred to the Transferee and the outgoing Lender will be released
from its obligations to the Chargor to the extent that those obligations are
assumed by the Transferee. The Chargor will enter into all documents necessary
to give effect to any such Transfer.

 

 
22

--------------------------------------------------------------------------------

 

21
COUNTERPARTS

 
This Deed may be signed in any number of counterparts and this has the same
effect as if the signatures on counterparts were on a single copy of this
Deed.  Each counterpart, when executed and delivered, shall constitute an
original of this Deed, but all the executed and delivered counterparts shall
together constitute a single instrument.
 
22
THIRD PARTIES

 
For the purposes of section 1(2) of the Contracts (Rights of Third Parties) Act
1999 the parties state that they do not intend any term of this Deed to be
enforced by any third parties but any third party right which exists or is
available independently of that Act is largely preserved.
 
23
LAW

 
23.1
English law

 
This Deed and any non contractual obligations arising out of or in connection
with this Deed shall be governed by and shall be construed in accordance with
English law.
 
23.2
Submission to jurisdiction

 
The Chargor agrees for the benefit of the Lender that any legal action or
proceedings arising out of or in connection with this Deed against the Chargor
or any of its assets may be brought in the English courts and irrevocably and
unconditionally submits to the jurisdiction of such courts.  The submission to
such jurisdiction shall not (and shall not be construed so as to) limit the
right of the Lender to take proceedings against the Chargor in the courts of any
other competent jurisdiction, nor shall the taking of proceedings in any one or
more jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.  The Lender and the Chargor further agree that only
the courts of England and not those of any other State shall have jurisdiction
to determine any claim which the Chargor may have against the Lender arising out
of or in connection with this Deed.
 
23.3
Service of process

 
Without prejudice to any other mode of service allowed under any relevant law,
the Chargor:
 
 
(a)
irrevocably appoints the Issuer as its agent for service of process in relation
to any proceedings before the English courts in connection with this Deed; and

 
 
(b)
agrees that failure by a process agent to notify the Chargor of the process will
not invalidate the proceedings concerned.

 

 
23

--------------------------------------------------------------------------------

 

  EXECUTED AS A DEED by the parties on the date noted at the head of this Deed.
 
 

 
 
24

--------------------------------------------------------------------------------

 
 
Schedule 1
 
 
Part A 
 
Form of written resolution to amend articles of association
 
Company No. [l]
 
THE COMPANIES ACT 2006
 
 
PRIVATE COMPANY LIMITED BY SHARES
 



 
WRITTEN RESOLUTION
 
of
 
[l] LIMITED
 
(the "Company")
 
 
Circulation Date [of first copy]
[l] 20[l]
 



 
Pursuant to Chapter 2 of Part 13 of the Companies Act 2006, the directors of the
Company propose the following Written Resolution as a Special Resolution:
 
SPECIAL RESOLUTION
 
THAT the articles of association of the Company be altered by the insertion of
the following wording at the end of article [l]:
 
"Notwithstanding anything contained in these articles (whether by way of or in
relation to pre-emption rights, restrictions on, or conditions applicable to,
share transfers, or otherwise, including, for the avoidance of doubt, any lien
referred to in the articles), the directors shall not decline to register any
transfer of shares nor suspend registration thereof:
 
1
where such transfer is in favour of a bank or other financial institution or any
nominee of a bank or other financial institution and the transfer is as
contemplated by, or pursuant to, any mortgage or charge of shares or any call or
other share option granted in favour of such bank or financial institution; or

 
2
where such transfer is by or on behalf of a bank or financial institution or any
nominee of a bank or financial institution in favour of any third party upon
disposal or realisation of shares following the bank having become entitled to
exercise or enforce its rights under any such mortgage, charge and/or call or
other option

 

 
25

--------------------------------------------------------------------------------

 




 
and a certificate by any officer of the bank or financial institution that the
relevant transfer is within paragraph (a) and (b) above shall be conclusive
evidence of that fact."
 


 
Please read the Notes overleaf before signifying your agreement to the Written
Resolution.
 
Pursuant to Chapter 2 of Part 13 of the Companies Act 2006, [I/we], the
undersigned, being [the sole] [an] eligible member([s]) of the Company who would
have been entitled to vote on the resolution set out above on the Circulation
Date stated above hereby irrevocably agree to the resolution, as a Special
Resolution.
 


 
…………………………………….                                                               


 
………………………………………
 
[Name]                                                                Date of
Signature
[duly authorised for and
on behalf of]
[l]
 


 

 
26

--------------------------------------------------------------------------------

 

Notes
 
1
If you agree to the proposed Written Resolution please sign and date this
document overleaf on the dotted line where indicated and return it to the
Company using one of the following methods, in each case by no later than 5pm
the date 28 days after the Circulation Date stated overleaf:

 
1.1
by hand or by post to [the Company's registered office at [l]]

 
1.2
[by electronic mail addressed to [l]]

 
2
If you do not agree to the Written Resolution you do not need to do
anything.  You will not be deemed to agree if you fail to reply.

 
3
The Written Resolution will lapse if the agreement of the required majority of
eligible members is not received by the Company by 5pm on the date 28 days after
the Circulation Date stated overleaf. If the Company does not receive this
signed document from you by this date and time it will not be counted in
determining whether the Written Resolution is passed.

 
4
The Written Resolution is passed on the date and time that the Company receives
the agreement of the required majority of eligible members.  The required
majority for a Special Resolution is eligible members representing not less than
75% of the total voting rights of eligible members.

 
5
You may not revoke your agreement to the Written Resolution once you have signed
and returned this document to the Company.

 
6
If you are signing this document on behalf of a person under a power of attorney
or other authority please send a copy of the relevant power of attorney or
authority when returning this document.

 
 

 
27

--------------------------------------------------------------------------------

 

Part B
 
Filing print of written resolutions to file at Companies House
 
Company No. [l]
 
THE COMPANIES ACTS 2006
 
 
PRIVATE COMPANY LIMITED BY SHARES
 



 
WRITTEN RESOLUTION
 
of
 
[l] LIMITED
 
(the "Company")
 
 
PASSED ON : [l] 20[l]
 



 
Pursuant to Chapter 2 of Part 13 of the Companies Act 2006, the following
resolution [was/were] passed by written resolution as a Special Resolution:
 
SPECIAL RESOLUTION
 
THAT the articles of association of the Company be altered by the insertion of
the following wording at the end of article [l]:
 
"Notwithstanding anything contained in these articles (whether by way of or in
relation to pre-emption rights, restrictions on, or conditions applicable to,
share transfers, or otherwise, including, for the avoidance of doubt, any lien
referred to in the articles), the directors shall not decline to register any
transfer of shares nor suspend registration thereof:
 
1
where such transfer is in favour of a bank or other financial institution or any
nominee of a bank or other financial institution and the transfer is as
contemplated by, or pursuant to, any mortgage or charge of shares or any call or
other share option granted in favour of [l] bank or other financial institution;
or

 
2
where such transfer is by or on behalf of a bank or financial institution or any
nominee of a bank or financial institution in favour of any third party upon
disposal or realisation of shares following the bank having become entitled to
exercise or enforce its rights under any such mortgage, charge and/or call or
other option

 
 
 
28

--------------------------------------------------------------------------------

 
 
and a certificate by any officer of the bank or financial institution that the
relevant transfer is within paragraph (a) and (b) above shall be conclusive
evidence of that fact."
 


 
………………………………………
 
Director
 

 
29

--------------------------------------------------------------------------------

 
 
CHARGOR
 
SIGNED as a DEED by
)
 
 
UTAH MEDICAL PRODUCTS, INC.
)
      )    
acting by
)
/s/ Paul O. Richins                        
   
)
Authorised signatory
   
)
   
and
)
     
)
     
)
/s/ Kevin L. Cornwell                        
     
Authorised signatory
 











LENDER
 
EXECUTED as a DEED
)
By JPMORGAN CHASE BANK, N.A.
)
 
)
acting by:-
      /s/ Lynn Goodale
             
Authorised Signatory







30

--------------------------------------------------------------------------------